Article 7880 — 109, Vernon's Ann.Civ.Stats., in part provides that: "Suits for delinquent water assessments may be brought either in the county in which the irrigation district is situated or in the county in which the defendant resides." *Page 150 
Appellant asserts that because of the provisions of Article 3, § 35, of the Texas Constitution, Vernon's Ann.St., the provision above quoted is inoperative.
We overrule this contention. Hidalgo and Cameron Counties Water Control and Improvement District No. 9 v. American Rio Grande Land  Irrigation Co., 5 Cir., 103 F.2d 509.
As the main office and principal place of business of appellee district is now and was at the time of the filing of this suit located in Hidalgo County, Texas, appellee's suit for collection of flat rate water assessments, made in conformity with the provisions of Article 7880 — 109, may be maintained in said county.
The trial court properly overruled appellant's plea of privilege and its judgment is affirmed.